DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/27/2020 with respect to claims 1-13, 15, 17-18 and 20-23, have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Balaji (US PGPUB 2018/0214087 A1) and Kumar (US PGPUB 2012/0316421 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaji (US PGPUB 2018/0214087 A1) and further in view of Tang (US PGPUB 2020/0202103 A1).

As per claim 1, Balaji discloses a method (Balaji, Fig. 1:100 and Fig. 3) comprising: 
receiving an image comprising an object of interest (Balaji, Fig. 1:102, and paragraph 36, discloses “the image input module 102 is configured to receive and forward the one or more fundus images of the one or more patients to the pre-processing module 104” and Fig. 3:302); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image (Balaji, Fig. 1:104, and paragraph 36, discloses “The pre-processing module 104 is configured to apply one or more transformations to the one or more received fundus images” and Fig. 3:304);
determining, based on one or more neural networks, one or more classifications of the enhanced image (Balaji, Fig. 1:106:108, and Fig. 3:306:308); 
Although Balaji discloses preprocessing the input image and then classifying the image however does not explicitly disclose determining, based on the one or more classifications, a characteristic of the object of interest (Tang, paragraphs 5, 37, 53 and 69, discloses image size); and 
outputting the characteristic of the object of interest (Tang, paragraphs 53 and 54).
Tang discloses determining, based on the one or more classifications, a characteristic of the object of interest (Tang, paragraphs 5, 37, 53 and 69, discloses image size); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji teachings by implementing a characteristic determiner to the system, as taught by Tang.
The motivation would be to automatically and accurately detecting retinopathy (paragraph 2), as taught by Tang.

As per claim 2, Balaji in view of Tang further discloses the method of claim 1, wherein the one or more neural networks comprise a first convolutional neural network (Balaji, Fig. 2, CNN1) and a second convolution neural network (Balaji, Fig. 2, CNN2, and paragraph 30).

As per claim 3, Balaji in Tang further discloses the method of claim 1, wherein the first convolution neural network is optimized for a first factor (Tang, Fig. 2:S202, and paragraph 53, discloses “in step S202, in response to the grade indicating that the image 101 has been classified as a disease image, the feature selection unit 120 selects a feature of interest from the image 101”).

As per claim 4, Balaji in Tang further discloses the method of claim 3, wherein first factor is a sensitivity (Tang, Fig. 2:S202, and paragraph 53, discloses “in step S202, in response to the grade indicating that the image 101 has been classified as a disease image, the feature selection unit 120 selects a feature of interest from the image 101” hence discloses sensitivity).

As per claim 5, Balaji in Tang further discloses the method of claim 2, wherein the second convolution neural network is optimized for a second factor (Tang, paragraphs 55-60, discloses “the second CNN 130 is configured to assign one of a plurality of classes to the cropped image 102, as follows: [0056] a non-lesion class indicative of a normal retina”).

As per claim 6, Balaji in Tang further discloses the method of claim 5, wherein the second factor is a specificity (Tang, paragraphs 55-60, discloses “the second CNN 130 is configured to assign one of a plurality of classes to the cropped image 102, as follows: [0056] a non-lesion class indicative of a normal retina”).

As per claim 7, Balaji in Tang further discloses the method of claim 1, wherein the characteristic comprises enhanced image size (Tang, paragraphs 5, 37, 53 and 69, discloses image size).

As per claim 8, Balaji discloses a system (Balaji, Fig. 1:100 and Fig. 4:400) comprising: 
a storage device configured to store a plurality of images (Tang, paragraph 36); 
a classification device (Tang, Fig. 1:110:120, and paragraph 36) configured to: receive, from the storage device (Tang, paragraph 36), For rest of claim limitations please see the analysis of claim 1.
As per claim 9, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 3.

As per claim 11, please see the analysis of claim 4.

As per claim 12, please see the analysis of claim 5.

As per claim 13, please see the analysis of claim 6.

As per claim 15, Balaji discloses a non-transitory computer-readable medium (Balaji, Fig. 4:402:404) comprising computer-executable instructions that when executed by a processor (Balaji, Fig. 4:404, and paragraph 48) perform the method comprising: 
receiving an image comprising an object of interest (Balaji, Fig. 1:102, and paragraph 36, discloses “the image input module 102 is configured to receive and forward the one or more fundus images of the one or more patients to the pre-processing module 104” and Fig. 3:302); 
generating an enhanced image by at least preprocessing the image to enhance at least a portion of the image (Balaji, Fig. 1:104, and paragraph 36, discloses “The pre-processing module 104 is configured to apply one or more transformations to the one or more received fundus images” and Fig. 3:304);
determining, based on a first convolution neural network, a first classification of the enhanced image (Balaji, Fig. 1:106, and paragraphs 25-27, discloses “by using five 
determining, based on a second convolution neural network, a first classification of the image (Balaji, Fig. 1:106, and paragraphs 25-27, discloses “by using five CNNs, the feature extraction module 106 facilitates each CNN to extract features specific to a class representing a specific stage of retinopathy and avoiding loss of information” and also please see Fig. 2, which is further elaboration of five CNNs); 
Although Balaji discloses first and second neural networks however does not explicitly discloses wherein the first convolution neural network is optimized for a first factor;
second convolution neural network is optimized for a second factor;
determining, based on the first classification and the second classification, a characteristic of the object of interest; and 
outputting the characteristic of the object of interest (Tang, paragraphs 53 and 54).
Tang discloses wherein the first convolution neural network is optimized for a first factor (Tang, Fig. 2:S202, and paragraph 53, discloses “in step S202, in response to the grade indicating that the image 101 has been classified as a disease image, the feature selection unit 120 selects a feature of interest from the image 101”);
second convolution neural network is optimized for a second factor (Tang, paragraphs 55-60, discloses “the second CNN 130 is configured to assign one of a plurality of classes to the cropped image 102, as follows: [0056] a non-lesion class indicative of a normal retina”);

outputting the characteristic of the object of interest (Tang, paragraphs 53 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaji teachings by implementing a characteristic determiner to the system, as taught by Tang.
The motivation would be to automatically and accurately detecting retinopathy (paragraph 2), as taught by Tang.

As per claim 20, Balaji in view of Tang further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises: selecting coordinates of the object of interest corresponding to an approximate center of a second characteristic of an object of interest (Tang, Fig. 1:102, and paragraphs 68 and 71); and 
centering the image according to the selected coordinates (Tang, paragraphs 71 and 84); and cropping the image (Tang, paragraphs 68 and 84, discloses “Corresponding cropped training images centred on the lesion location, e.g. with image sizes of 61.times.61 pixels and three channels depth, can be generated in order to train the second CNN 130”).


As per claim 21, Balaji in view of Tang further discloses the method of claim 1, wherein preprocessing the image to enhance at least a feature of the image comprises one or more of: a transformation of the lightness of at least a feature of the image; a transformation of the color of at least a feature of the image; a transformation of the lightness and the color of at least a feature of the image; or a reduction of the color variance of at least a feature of the image (Balaji, paragraphs 23 and 36, hue transofrmation).

As per claim 22, Balaji in view of Tang further discloses the method of claim 1, wherein the feature to be enhanced is indicative of a microaneurysm (Tang, paragraph 57, discloses “microaneurysm”).

As per claim 23, Balaji in view of Tang further discloses the method of claim 1, wherein the feature to be enhanced is indicative of a blood vessel, a hemorrhage, or the normal background of the image (Tang, paragraph 58, discloses “haemorrhage”).









Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaji (US PGPUB 2018/0214087 A1) and further in view of Tang (US PGPUB 2020/0202103 A1) and further in view of Kumar (US PGPUB 2012/0316421 A1).

As per claim 17, Tang further discloses the method of claim 15, further comprising Although Balaji discloses in paragraph 40, discloses “system 100 uses pattern recognition with feedback loop” however Balai in view of Tang does not explicitly disclose receiving feedback in response to providing the characteristic of the object of interest.
Kumar discloses receiving feedback in response to providing the characteristic of the object of interest (Kumar, paragraphs 70 and 202, discloses “The relevance feedback includes a change to the result data.  The system 1600 will use the relevance feedback to train the classifiers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang teachings by providing a feedback to the classifier, as taught by Kumar.
The motivation would be to improve future statistical analysis (paragraph 70), as taught by Kumar.

As per claim 18, Balaji in view of Tang in view of Kumar further discloses the method of claim 17, further comprising modifying at least one of the first classification and second classification in receiving the feedback (Kumar, paragraph 202).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED HAIDER/Primary Examiner, Art Unit 2633